Exhibit 10.2




Principal Amount: US$ $855,000.00

Issue Date: July [●], 2019




PROMISSORY NOTE

FOR VALUE RECEIVED, GENERAL CANNABIS CORP., a Colorado corporation (hereinafter
called the “Borrower”), hereby promises to pay to the order of SBI INVESTMENTS
LLC, 2014-1, a statutory series of a Delaware limited liability company, or its
registered assigns (the “Holder”), the principal sum of US $855,000.00 (the
“Principal Amount”), together with interest thereon, as set forth in this
Promissory Note at maturity or upon acceleration or otherwise, as set forth
herein (this “Note”).  This Note is being issued pursuant to that certain
Promissory Note Purchase Agreement (the “Purchase Agreement”) entered into on or
around July [●], 2019 (the “Issue Date”).  The full consideration paid to the
Borrower for this Note is US$750,000.00, due to an original issuance discount of
approximately 12% (the “OID”) and a credit of the Holder’s transaction expenses
of $5,000.00, together in an aggregate amount of US$105,000.00, and such OID and
credit shall be applied in full upon the issuance of the Note on the Issue Date.
 At the Issue Date, the outstanding Principal Amount under this Note shall be
US$855,000.00.  All payments due hereunder shall be made at such address as the
Holder shall hereafter give to the Borrower by written notice made in accordance
with the provisions of this Note.  Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a business day, the same
shall instead be due on the next succeeding day which is a business day and, in
the case of any interest payment date which is not the date on which this Note
is paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date.  As
used in this Note, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the city of New York, New
York are authorized or required by law or executive order to remain closed.

The following additional terms shall also apply to this Note:

ARTICLE I. PRINCIPAL TERMS

1.1

Interest.  The outstanding Principal Amount of this Note shall accrue interest
at the rate of ten percent (10%) per annum, (with the understanding that the
initial three (3) months of such interest shall be guaranteed).  Any amount of
principal or interest on this Note, which is not paid on or before the Maturity
Date (as defined below), shall bear interest at the rate of the lesser of
(i) twenty-four percent (24%) per annum or (ii) the maximum amount allowed by
law, from the due date thereof until the same is paid (“Default Interest”).
 Interest shall commence accruing on the date that this Note is issued and shall
be computed on the basis of a 365-day year and the actual number of days
elapsed.

1.2

Maturity Date.  The maturity date of this Note shall be the day that is three
(3) months after the Issue Date (the “Maturity Date”), and is the date upon
which the Principal Amount, as well as all accrued and unpaid interest and other
fees, shall be due and payable.

1.3

Waiver and Consent.  To the fullest extent permitted by law, the Borrower waives
demand, presentment, protest, notice of dishonor, suit against or joinder of any
other person, and all other requirements necessary to charge or hold the
Borrower liable with respect to this Note.

1.4

Prepayment.  This Note may not be prepaid, in whole or in part, at any time
without the prior written consent of the Holder.  Except as otherwise required
by law or by the provisions of this Note, payments received by the Holder
hereunder shall be applied first against interest accrued on this Note and next
in reduction of the outstanding Principal Amount of this Note.

1.5

Standing of Note.  This Note is free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Borrower and
will not impose personal liability upon the Holder thereof.

ARTICLE II. CERTAIN COVENANTS

2.1

Distributions on Capital Stock.  So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of its
capital stock other than dividends on shares of its common stock solely in the
form of additional shares of common stock or (b) directly or indirectly or
through any subsidiary make any other payment or distribution in respect of its
capital stock except for distributions pursuant to any shareholders’ rights plan
which is approved by a majority of the Borrower’s disinterested directors.

2.2

Restriction on Stock Repurchases.  So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of its capital stock or any warrants, rights
or options to purchase or acquire any such shares.




1




--------------------------------------------------------------------------------




2.3

Restriction on Fundamental Transactions.  So long as the Borrower shall have any
obligation under this Note, the Borrower shall not directly or indirectly, in
one or more related transactions (i) effect any merger or consolidation of the
Borrower with or into another entity, (ii) effect any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) effect any
purchase offer, tender offer or exchange offer (whether by the Borrower or
another entity) pursuant to which holders of capital stock are permitted to
sell, tender or exchange their shares for other securities, cash or property,
(iv) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another person or entity or group of
persons or entities whereby such other person or entity or group acquires more
than 50% of the voting power of the outstanding shares of any class of capital
stock (not including any shares of capital stock held by the other person or
entity or other group thereof making or party to, or associated or affiliated
with the other persons or entities making or party to, such stock or share
purchase agreement or other business combination) or (v) effect any acquisition
of all or substantially all of the assets or capital stock of another entity
(each a “Fundamental Transaction”).

2.4

Section 3(a)(10) Transactions.  If at any time while this Note is outstanding,
the Borrower enters into a transaction structured in accordance with, based
upon, or related or pursuant to, in whole or in part, Section 3(a)(10) of the
Securities Act of 1933, as amended (the “Securities Act”), then a liquidated
damages charge of 100% of the outstanding principal balance of this Note at that
time, will be assessed and will become immediately due and payable to the
Holder, either in the form of cash payment, an addition to the balance of this
Note, or a combination of both forms of payment, as determined by the Holder.
 The liquidated damages charge in this Section 2.4 shall be in addition to, and
not in substitution of, any of the other rights of the Holder under this Note.

2.5

Reverse Split Penalty.  If at any time while this Note is outstanding, the
Borrower effectuates a reverse split with respect to its common stock, then a
liquidated damages charge of 15% of the outstanding principal balance of this
Note at that time, will be assessed and will become immediately due and payable
to the Holder, either in the form of cash payment, an addition to the balance of
this Note, or a combination of both forms of payment, as determined by the
Holder.  The liquidated damages charge in this Section 2.5 shall be in addition
to, and not in substitution of, any of the other rights of the Holder under this
Note.

2.6

Restriction on Section 3(a)(9) Transactions.  So long as this Note is
outstanding, the Borrower shall not enter into any 3(a)(9) Transaction with any
party other than the Holder, without prior written consent of the Holder.  In
the event that the Borrower does enter into, or makes any issuance of common
stock related to a 3(a)(9) Transaction while this Note is outstanding, a
liquidated damages charge of 15% of the outstanding principal balance of this
Note, but not less than $20,000, will be assessed and will become immediately
due and payable to the Holder at its election in the form of cash payment or
addition to the balance of this Note.  A “3(a)(9) Transaction” means a
transaction structured in accordance with, based upon, or related or pursuant
to, in whole or in part, Section 3(a)(9) of the Securities Act.  The liquidated
damages charge in this Section 2.6 shall be in addition to, and not in
substitution of, any of the other rights of the Holder under this Note.

ARTICLE III. EVENTS OF DEFAULT

The occurrence of any of the following events shall each be an “Event of
Default”, with no right to notice or the right to cure except as specifically
stated:

3.1

Failure to Pay Principal or Interest.  The Borrower fails to pay the Principal
Amount hereof or interest thereon when due on this Note, whether at the Maturity
Date, upon acceleration, or otherwise.

3.2

Breach of Covenants.  The Borrower breaches any covenant or other term or
condition contained in this Note or any other documents entered into between the
Holder and Borrower, and such breach continues for a period of three (3) days
after written notice thereof to the Borrower from the Holder or five (5) days
after the Borrower should have been aware of the breach.

3.3

Breach of Representations and Warranties.  Any representation or warranty of the
Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith, is or becomes false or
misleading in any material respect when made and the breach of which has (or
with the passage of time will have) a material adverse effect on the rights of
the Holder with respect to this Note.

3.4

Receiver or Trustee.  The Borrower or any subsidiary of the Borrower makes an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

3.5

Judgments.  Any money judgment, writ or similar process is entered or filed
against the Borrower or any subsidiary of the Borrower or any of its property or
other assets for more than $100,000, and remains unvacated, unbonded or unstayed
for a period of ten (10) days unless otherwise consented to by the Holder, which
consent will not be unreasonably withheld.




2




--------------------------------------------------------------------------------




3.6

Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings, voluntary or involuntary, for relief under any bankruptcy
law or any law for the relief of debtors are instituted by or against the
Borrower or any subsidiary of the Borrower.

3.7

Delisting of Common Stock.  The Borrower fails to maintain the listing or
quotation of its common stock on the OTCQX or an equivalent replacement
exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the New York
Stock Exchange, or the NYSE American.

3.8

Failure to Comply with the Exchange Act.  The Borrower fails to comply with the
reporting requirements of the Exchange Act of 1934, as amended (the “Exchange
Act”), (including but not limited to becoming delinquent in its filings), and/or
the Borrower ceases to be subject to the reporting requirements of the Exchange
Act.

3.9

Liquidation.  The Borrower commences any dissolution, liquidation, or winding up
of Borrower or any substantial portion of its business.

3.10

Cessation of Operations.  The Borrower ceases operations or Borrower admits it
is otherwise generally unable to pay its debts as such debts become due,
provided, however, that any disclosure of the Borrower’s ability to continue as
a “going concern” shall not be an admission that the Borrower cannot pay its
debts as they become due.

3.11

Financial Statement Restatement.  The Borrower replaces its auditor, or issues a
restatement of any financial statements filed by the Borrower with the SEC for
any date or period from two years prior to the Issue Date of this Note and until
this Note is no longer outstanding, if the result of such restatement would, by
comparison to the unrestated financial statements, have constituted a material
adverse effect on the Borrower or the rights of the Holder with respect to this
Note.

3.12

Reverse Splits.  The Borrower effectuates a reverse split of its common stock
without twenty (20) days prior written notice to the Holder.

3.13

Cross-Default.  Notwithstanding anything to the contrary contained in this Note,
the Purchase Agreement or the other related or companion documents, a breach or
default by the Borrower of any covenant or other term or condition contained in
any of the agreements or the other instruments, including but not limited to any
promissory notes or convertible promissory notes currently outstanding, or
hereafter issued, by the Borrower, to the Holder or any 3rd party (the “Other
Agreements”), shall, at the option of the Holder, be considered a default under
this Note, in which event the Holder shall be entitled to apply all rights and
remedies of the Holder under the terms of this Note by reason of a default under
said Other Agreement or hereunder.

3.14

Inside Information.  Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal,
conveyance, or disclosure by the Borrower or its officers, directors, and/or
affiliates of, material non-public information concerning the Borrower, to the
Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date.

3.15

No bid.  At any time while this Note is outstanding, the lowest trading price on
the OTCQX or other applicable principal trading market for its common stock is
equal to or less than $0.01.

3.16

Prohibition on Variable Securities.  So long as this Note is outstanding, the
Borrower shall not, without written consent of the Holder, issue any Variable
Security (as defined herein) to a party that is not the Holder.  A “Variable
Security” shall mean any security issued after the Issue Date by the Borrower
that (a) has or may have conversion rights of any kind, contingent, conditional
or otherwise in which the number of shares that may be issued pursuant to such
conversion right varies with the market price of common stock; (b) is or may
become convertible into common stock (including without limitation convertible
debt, warrants or convertible preferred stock), with a conversion or exercise
price that varies with the market price of the common stock, even if such
security only becomes convertible or exercisable following an event of default,
the passage of time, or another trigger event or condition; (c) was issued or
may be issued in the future in exchange for or in connection with any contract,
security, or instrument, whether convertible or not, where the number of shares
of common stock issued or to be issued is based upon or related in any way to
the market price of the common stock, including, but not limited to, common
stock issued in connection with a Section 3(a)(9) exchange, a Section 3(a)(10)
settlement, or any other similar settlement or exchange; or (d) was issued
pursuant to any “equity line” financing transaction.

3.17

Fundamental Transaction.  The Borrower enters into any agreement to engage in or
otherwise consummate, directly or indirectly, any Fundamental Transaction.

Upon the occurrence of any Event of Default specified in this Article 3, this
Note shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
1.50 multiplied by the then outstanding entire balance of this Note (including
principal and accrued and unpaid interest) plus Default Interest, if any, and
all other amounts payable hereunder shall immediately become due and payable,
all without demand, presentment or notice, all of which hereby are expressly
waived, together with all costs, including, without limitation, legal fees and
expenses of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at law or in equity.  




3




--------------------------------------------------------------------------------




ARTICLE IV. MISCELLANEOUS

4.1

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

4.2

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery or electronic mail addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or
electronic mail delivery, with accurate confirmation generated, at the address
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
 The addresses for such communications shall be:

If to the Borrower:




General Cannabis Corp.

6565 E. Evans Avenue

Denver, CO 80224

Email: _________________

Phone: _________________

Attention: ______________




with a copy that shall not constitute notice to:




Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: Murray A. Indick, Esq.

Email: mindick@mofo.com

Phone: 415.268.7096




If to the Holder:

SBI Investments LLC, 2014-1
107 Grand Street, 7th Floor

New York, NY 10013

Attention: Jonathan Juchno, Principal

Email: jjuchno@seaotterglobal.com

Phone: 646.401.4216




with a copy that shall not constitute notice to:

K&L Gates LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, FL 33131

Attention: John D. Owens, III, Esq.

Email: john.owens@klgates.com

Phone:  305.298.8747




4.3

Amendments.  This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder.  The term “Note”
and all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

4.4

Assignability.  This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to be the benefit of the Holder and its successors
and assigns.  Notwithstanding anything to the contrary herein, the rights,
interests or obligations of the Borrower hereunder may not be assigned, by
operation of law or otherwise, in whole or in part, by the Borrower




4




--------------------------------------------------------------------------------

without the prior signed written consent of the Holder, which consent may be
withheld at the sole discretion of the Holder (any such assignment or transfer
shall be null and void if the Borrower does not obtain the prior signed written
consent of the Holder).  This Note or any of the severable rights and
obligations inuring to the benefit of or to be performed by Holder hereunder may
be assigned by Holder to any third party, in whole or in part, without the need
to obtain the Borrower’s consent thereto.  Notwithstanding anything in this Note
to the contrary, this Note may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement.

4.5

Cost of Collection.  If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

4.6

Governing Law.  This Note shall be governed by and interpreted in accordance
with the laws of the State of New York without regard to the principles of
conflicts of law (whether of the State of New York or any other jurisdiction).

4.7

Exclusive Jurisdiction.  Each party agrees that all legal proceedings concerning
the interpretation, enforcement and defense of the transactions contemplated by
this Note (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) shall only be commenced
in the state and federal courts sitting in New York, New York (the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the Note), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such New York Courts, or such New York Courts are improper or inconvenient venue
for such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law.

4.8

JURY TRIAL WAIVER.  THE BORROWER AND THE HOLDER HEREBY IRREVOCABLY WAIVE A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE.

4.9

Certain Amounts.  Whenever pursuant to this Note the Borrower is required to pay
an amount in excess of the outstanding Principal Amount (or the portion thereof
required to be paid at that time) plus accrued and unpaid interest plus Default
Interest on such interest, the Borrower and the Holder agree that the actual
damages to the Holder from the receipt of cash payment on this Note may be
difficult to determine and the amount to be so paid by the Borrower represents
stipulated damages and not a penalty and is intended to compensate the Holder
therefor.

4.10

Remedies.  The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby.  Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

4.11

Usury.  If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable rate
of interest due hereunder shall automatically be lowered to equal the maximum
rate of interest permitted under applicable law.  The Borrower covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Borrower from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this Note, and
the Borrower (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such
power as though no such law has been enacted.

** signature page to follow **




5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer on the Issue Date.




GENERAL CANNABIS CORP.







By:                                                               

Name: Michael R. Feinsod

Title:   Chief Executive Officer





6


